Walker, J.
This was an action brought in the court below, by W. E. Crews v. John Adriance, as administrator of the estate of C. R. Patton.
*153The plaintiff claimed that there was due him for services, as overseer, rendered to the estate of Patton, about $2700.
The defendant plead a settlement, in bar of the action, and, on the trial, to support his plea, offered in evidence the following instrument of writing:
“$2555.35.
“Columbia, April 10, 1866.
“Received of John Adriance, administrator of estate of C. R. Patton, twenty-five hundred and fifty-five dollars and thirty-five cents, in specie or its equivalent, in full, for five years services as manager on plantation belonging to said estate, say from January 1, 1861, to January 1, 1866, at five hundred dollars per year, in specie, and three months interest, from Janunary 1, 1861, to April 1, 1866, at ten per cent.
(Signed) “ W. E. Ceews . ’ ’
It is clear from the evidence that the plaintiff did not receive by a considerable sum as much money from the administrator as was due him from the estate of Patton.
Adriance was carrying on a plantation under the order of the probate court, and hired Crews at the stipulated price of eight hundred dollars a year, and it would seem from the receipt that Crews continued in this employment for five years. The receipt, however, is conclusive on the parties, unless it be shown that it was obtained by fraud or under a mistake, or upon some condition.
The instructions of the court should have been more explicit, and we think the court erred in submitting to the jury to determine whether the settlement was full and. final between the parties, unless there had been some evidence to show fraud or mistake.
And upon examination of the statement of facts, it does not appear to us that there was any gvidence of either fraud or mistake. There is evidence going to show that *154at the date of the receipt the estate of C. R. Patton was considered insolvent, and the appellee was told by C. R. Patton, Jr., one of the heirs of the estate, in the presence of Adriance and perhaps with his assent, that if the estate should afterwards become solvent he should be paid the balance of his claim, if he compromised for the sum witnessed by the receipt. And Crews appears to have acted upon this promise, and now it is admitted that the estate of C. R. Patton, deceased, is solvent. This being the case, if Crews compromised his claim for what was considered his pro rata dividénd, under a promise by the administrator that he should receive the full amount of his claim should' the estate prove solvent, then he would not be bound by a receipt, but would be entitled to be paid in full.
But if this promise was made by Patton, one of the heirs who was interested in the estate, and formed an inducement to Crews to take less than the amount due him, then the heir so promising would be personally bound to' make good the promise, as the release to the estate to an interested party would be a sufficient consideration to support the promise. And in this event the suit should have been against C. R. Patton individually. But if really such a representation was made by Adriance, and only concurred in by Patton, we are then of the opinion that the receipt would be wholly neutralized by this agreement, and the estate would remain liable for the whole of the debt.
But considering that the charge of the court may to some extent have misled the jury, we will reverse the judgment and remand the cause.
Reversed and remanded.